This opinion is subject to revision before final
                      publication in the Pacific Reporter

                                 2013 UT 13
                                297 P.3d 619

                                    IN THE

       SUPREME COURT OF THE STATE OF UTAH
          CENTRAL UTAH WATER CONSERVANCY DISTRICT,
                    Plaintiff and Respondent,
                                       v.
                             SHANE KING,
                        Defendant and Petitioner.

                              No. 20110618
                           Filed March 8, 2013

            On Certiorari to the Utah Court of Appeals

                     Eighth District, Duchesne
                 The Honorable Edwin T. Peterson
                          No. 060800063

                                 Attorneys:
   Perrin R. Love, Wendy Bowden Crowther, Joseph D. Kesler,
                   Salt Lake City, for respondent
            Robert G. Cummings, Gordon A. Madsen,
                   Salt Lake City, for petitioner

   JUSTICE PARRISH authored the opinion of the Court, in which
   CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE NEHRING,
            JUSTICE DURHAM, and JUSTICE LEE joined.

  JUSTICE PARRISH, opinion of the Court:
                           INTRODUCTION
   ¶1 This case presents the issue of whether petitioner, Shane
King, properly appealed after the district court entered an order
denying his motion for a new trial. The court of appeals dismissed
Mr. King’s appeal based on lack of appellate jurisdiction. It held that
under rule 7(f)(2) of the Utah Rules of Civil Procedure and our
decision in Giusti v. Sterling Wentworth Corporation, 2009 UT 2, 201
P.3d 966, Mr. King’s appeal was not ripe because it was not taken
from a final, appealable order. Mr. King argues that the district
court’s order was sufficiently final to trigger the appeal period under
rule 7(f)(2). He additionally argues that our holding in Giusti is
                      CENTRAL UTAH v. KING
                       Opinion of the Court

inapplicable because he seeks only to preserve, rather than to bar,
appellate jurisdiction. Respondent, Central Utah Water Conser-
vancy District (District), does not take a position on the issue.
  ¶2 Because the district court’s order was not a final, appealable
order under rule 7(f)(2), we hold that Mr. King’s appeal was
premature and that the court of appeals therefore correctly dis-
missed it without prejudice.
                         BACKGROUND
   ¶3 On April 20, 2006, the District filed an action to condemn six
waterfront lots owned by Mr. King. The District appraised the value
of the lots at $28,400. Based on the appraisal and negotiations with
Mr. King, the District offered $48,600 for the lots. Mr. King did not
accept the offer. When negotiations reached an impasse, the District
instituted the underlying condemnation proceeding.
   ¶4 The condemnation action was tried to a jury solely on the
issue of valuation. The jury returned a verdict for Mr. King in the
amount of $56,100, plus statutory interest on a portion of the
judgment. On November 22, 2010, Mr. King filed a motion for a new
trial. On February 8, 2011, after considering the motion, the district
court prepared, signed, and filed an order entitled “RULING AND
ORDER ON DEFENDANT’S MOTION FOR A NEW TRIAL,”
(Ruling and Order) denying Mr. King’s motion.
   ¶5 Mr. King filed a notice of appeal on March 9, 2011, less than
thirty days after the entry of the district court’s Ruling and Order.
Pursuant to rule 42(a) of the Utah Rules of Appellate Procedure, we
transferred the appeal to the court of appeals. On April 11, 2011, the
court of appeals filed a sua sponte motion for summary disposition
and subsequently issued a per curiam opinion dismissing Mr. King’s
appeal without prejudice “based upon lack of jurisdiction due to the
absence of a final, appealable order.” Cent. Utah Water Conservancy
Dist. v. King, 2011 UT App 200, ¶ 1, 258 P.3d 633 (per curiam).
   ¶6 We granted certiorari on the sole issue of “[w]hether the
[c]ourt of [a]ppeals erred in dismissing [Mr. King]’s appeal without
prejudice on the ground [that] the order denying [the] motion for
new trial did not satisfy the requirements of [our] decision in Giusti
v. Sterling Wentworth Corporation, 2009 UT 2, 201 P.3d 966, and rule
7(f)(2) of the [Utah] Rules of Civil Procedure.”
   ¶7 We have jurisdiction pursuant to section 78A-3-102(3)(a) of
the Utah Code.



                                  2
                          Cite as: 2013 UT 13
                         Opinion of the Court

                      STANDARD OF REVIEW
   ¶8 “Whether appellate jurisdiction exists is a question of law
which we review for correctness, giving no deference to the decision
below.” Pledger v. Gillespie, 1999 UT 54, ¶ 16, 982 P.2d 572.
                              ANALYSIS
      I. RULE 7(f)(2) OF THE UTAH RULES OF CIVIL
     PROCEDURE AND RULE 4(c) OF THE RULES OF
 APPELLATE PROCEDURE SPECIFY THE PROCEDURAL RE-
     QUIREMENTS FOR APPELLATE JURISDICTION
   ¶9    A party may appeal only from a final, appealable order.
UTAH R. APP. P. 3(a). Rule 7(f)(2) of the Utah Rules of Civil
Procedure specifies the point at which a district court’s decision
becomes final, triggering the appeal period. The rule is designed to
“prevent[] the confusion that often leads—as it has here—to
additional litigation when parties are left to divine when a court’s
decision has triggered the appeal period.” Giusti v. Sterling
Wentworth Corp., 2009 UT 2, ¶ 36, 201 P.3d 966. Rule 7(f)(2) provides
that “[u]nless the [district] court approves the proposed order
submitted with an initial memorandum, or unless otherwise directed
by the court, the prevailing party shall, within fifteen days after the
court’s decision, serve upon the other parties a proposed order in
conformity with the court’s decision.”
   ¶10 The plain language of rule 7(f)(2) makes clear that the rule
is a mandatory prerequisite to appellate jurisdiction. Under rule
7(f)(2), the default provision is that the “prevailing party shall . . .
serve upon the other parties a proposed order in conformity with the
court’s decision.” Id. (emphasis added). This default provision
applies “unless” the district court approves the proposed order
submitted with a party’s initial memorandum or when the district
court explicitly directs that no additional order is required. Id. Rule
7(f)(2) therefore provides district courts with the flexibility to finalize
their decisions depending on the cases before them.
   ¶11 A companion to rule 7(f)(2), rule 4(c) of the Utah Rules of
Appellate Procedure, allows a party to save a prematurely-filed
notice of appeal. Rule 4(c) states that “[a] notice of appeal filed after
the announcement of a decision, judgment, or order but before entry
of the judgment or order shall be treated as filed after such entry and
on the day thereof.” Under rule 4(c), a party may file its notice of
appeal before the entry of the court’s final order. See, e.g., Nielson v.
Gurley, 888 P.2d 130, 133 (1994). However, such a notice is not


                                    3
                       CENTRAL UTAH v. KING
                        Opinion of the Court

treated as filed until after the entry of the final order in accordance
with rule 7(f)(2). See id. Though rule 4(c) offers a safe harbor for
prematurely-filed notices of appeal, it nonetheless “requires the
preparation and filing of an order to trigger finality for purposes of
appeal” absent a district court’s explicit direction that no such order
is necessary. Code v. Utah Dep’t of Health, 2007 UT 43, ¶ 6, 162 P.3d
1097.
                 II. RULE 7(f)(2) APPLIES TO ALL
                       FINAL JUDGMENTS
    ¶12 In Code v. Utah Department of Health, we faced the issue of
whether a district court’s final disposition contained in a memoran-
dum decision needed to comply with rule 7(f)(2). 2007 UT 43,
¶¶ 1–2, 162 P.3d 1097. We held that rule 7(f)(2) applies to memoran-
dum decisions and minute entries. Id. ¶ 9. We stated that “[w]here
rule 7(f)(2) requires that an order [submitted by a party] be filed,
unless a court explicitly directs that no order needs to be submitted,
no finality will be ascribed to a memorandum decision or minute
entry for purposes of triggering the running of the time for appeal.”
Id.
   ¶13 Despite our intention to ensure the uniform application of
rule 7(f)(2), our statements in paragraph eight of Code muddied the
waters. In dicta, we noted that we had, “on occasion, determined
that finality supporting appellate jurisdiction exists by looking to the
content and effect of a signed memorandum decision or minute
entry . . . [when] they resulted in the preservation of the appeal rights
of the parties.” Id. ¶ 8. We cited Dove v. Cude, 710 P.2d 170 (Utah
1985), and Cannon v. Keller, 692 P.2d 740 (Utah 1984), as examples of
such situations.
   ¶14 Two years later, in Giusti v. Sterling Wentworth Corporation,
we stated that “our broad holding in Code is inclusive of all final
district court decisions, regardless of how they are styled.” 2009 UT
2, ¶ 32, 201 P.3d 966. Because “[r]ule 7(f)(2) applies to every final
decision issued by a district court,” we did not draw a distinction
between those instances where the application of rule 7(f)(2) was
used to preserve appellate jurisdiction and those where it was
denied. Id. ¶ 38. Indeed, such a distinction does not “support[] the
judicial policy favoring finality” and only creates uncertainty in
determining the beginning of the appeal period. Id. ¶ 36.
   ¶15 Because our decision in Giusti did not explicitly disavow the
distinction we recognized in Code between preserving and denying
appellate jurisdiction, we now clarify the necessity of compliance

                                   4
                          Cite as: 2013 UT 13
                         Opinion of the Court

with rule 7(f)(2) and reiterate that the rule applies to all final
decisions of a district court. In other words, rule 7(f)(2) applies
whether a party seeks to preserve or deny appellate jurisdiction. In
either case, the appeal period begins only after one of three events
occurs: (1) the court approves an order submitted with an initial
memorandum; (2) the court enters an order prepared by counsel and
served on opposing counsel pursuant to rule 7(f)(2); or (3) the court
explicitly directs that no additional order is necessary.
   ¶16 To the extent that our holdings in Dove, 710 P.2d 170, and
Cannon, 692 P.2d 740, do not abide by the bright-line standard
articulated in rule 7(f)(2), we overrule those cases. Further, the
distinction between preserving and denying appellate jurisdiction
that we recognized in paragraph eight of Code does not provide a
basis for excusing compliance with rule 7(f)(2).
   III. MR. KING’S APPEAL WAS NOT RIPE BECAUSE THE
        DISTRICT COURT’S RULING AND ORDER WAS
             NEITHER FINAL NOR APPEALABLE
   ¶17 The factual situation now before us is analogous to those
presented in Giusti v. Sterling Wentworth Corporation, 2009 UT 2, 201
P.3d 966, and Code v. Utah Department of Health, 2007 UT 43, 162 P.3d
1097. Our decision therefore mirrors our reasoning in those cases.
In both Giusti, 2009 UT 2, ¶¶ 37–38, and Code, 2007 UT 43, ¶ 9, we
held that an appeal was ripe only after strict compliance with rule
7(f)(2).
   ¶18 In Code, we stated that because “rule 7(f)(2) requires that an
order [submitted by a party] be filed, unless a court explicitly directs
that no order needs to be submitted, no finality will be ascribed to
[the district court’s initial order] for purposes of triggering the
running of the time for appeal.” 2007 UT 43, ¶ 9. There, the court
did not sign a proposed order submitted with the prevailing party’s
initial brief, nor did it explicitly state that a final order submitted by
the prevailing party was unnecessary. Id. ¶ 5. When the prevailing
party failed to submit a proposed order in a timely manner, the
nonprevailing party, “obviously interested in finality for purposes
of appeal, . . . submitted a proposed order to trigger finality so that
[the nonprevailing party] could appeal the decision of the district
court.” Id.
   ¶19 We reasoned that “[t]he plain language of rule 7(f)(2) does
not permit overriding the requirement of an order by implication or
inference. Either an order must be submitted by the prevailing party
or the court must give the parties explicit direction that no order is

                                    5
                       CENTRAL UTAH v. KING
                        Opinion of the Court

required.” Id. ¶ 6. In the absence of such explicit direction, the
thirty-day appeal period was triggered only when “[t]he order
submitted by [the nonprevailing party was] signed by the judge
[and] established finality.” Id. ¶ 5.
    ¶20 Similarly, in Giusti, we held that satisfaction of rule 7(f)(2)
is the only method to trigger the appeal period. 2009 UT 2, ¶¶ 37–38.
As in Code, the district court did not enter a proposed order submit-
ted by the prevailing party and did not direct that such an order was
unnecessary. Id. ¶ 38. Because the prevailing party did not submit
a final order, the nonprevailing party submitted its own proposed
order that was later entered by the district court. Id. ¶ 15. The
prevailing party argued that the nonprevailing party’s subsequently
filed notice of appeal was untimely because it was submitted over
thirty days after the entry of the district court’s original ruling. Id.
¶ 16.
    ¶21 The nonprevailing party countered that “because no order
in conformity with the district court’s . . . [order] was submitted by
either party, the appeal period was not triggered until the entry of
[its proposed order].” Id. ¶ 25 (first alteration in original) (internal
quotation marks omitted). We agreed, reasoning that since rule
7(f)(2) had not otherwise been satisfied, the nonprevailing party
acted appropriately to satisfy the rule before filing its notice of
appeal. Id. ¶¶ 28, 38. We rejected the prevailing party’s argument
that the nonprevailing party’s proposed order “was unnecessary . . .
because it was merely a compact summary of the [district court’s]
orders and did nothing more than restate what had already been
resolved in the prior orders.” Id. ¶ 37 (internal quotation marks
omitted).
   ¶22 In the case before us, when the district court denied
Mr. King’s motion for new trial, it entered the Ruling and Order
setting forth its reasons for doing so. The district court did not,
however, “give the parties explicit direction that no [additional]
order [was] required.” Code, 2007 UT 43, ¶ 6. Therefore, the
window for an appeal had not yet opened. Rule 7(f)(2) required the
District, as the prevailing party, to submit a proposed order in
conformity with the district court’s ruling within fifteen days. When
the District failed to do so, Mr. King had the option of submitting his
own proposed order for the purpose of finalizing the district court’s
decision. Until one of the parties did so, however, the window for
an appeal remained closed.



                                   6
                         Cite as: 2013 UT 13
                        Opinion of the Court

   ¶23 The fact that the district court titled its written decision
“Ruling and Order” does not change our analysis. Mr. King argues
that the document issued by the district court “was not just a ruling,
but . . . also the order formalizing and finalizing that ruling for all
purposes.” He poses the question, “When a judge uses those words,
can counsel tell him that he is not being clear enough?” While we
acknowledge Mr. King’s concern, such a concern is assuaged by the
mandatory nature of rule 7(f)(2) and our reasoning in Giusti. There,
we stated that the strict application of the rule “removes the burden
from litigants of discerning when the appeal period has been
triggered.” Giusti, 2009 UT 2, ¶ 33. And because the district court
in this case did not “explicitly direct that no additional order [was]
necessary . . . rule 7(f)(2) require[d] the preparation and entry of a
separate order in conformity with the court’s decision.” Id. ¶ 32
(internal quotation marks omitted).
    ¶24 “The plain language of the rule requires an explicit direction
if an order is not required by the court; it does not contemplate that
the parties must engage in a guessing game to divine the court’s
intentions.” Code, 2007 UT 43, ¶ 5 (emphasis added). To prevent
such a guessing game, a district court that intends its ruling to
represent its final, appealable order must explicitly state that no
additional order is necessary.
   ¶25 Compliance with rule 7(f)(2) is not discretionary. The rule
must be satisfied before a district court’s decision is considered final
and appealable. “Where an appeal is not properly taken, [an
appellate] court lacks jurisdiction and . . . must dismiss.” Bradbury
v. Valencia, 2000 UT 50, ¶ 8, 5 P.3d 649.
          IV. IF THE DISTRICT COURT DOES NOT
    EXPLICITLY STATE THAT “NO ADDITIONAL ORDER
        IS NECESSARY,” A PARTY SHOULD SUBMIT
    A PROPOSED ORDER WITHIN A REASONABLE TIME
   ¶26 Under rule 7(f)(2), if neither of the two exceptions to the
default rule is present, the prevailing party has fifteen days in which
to submit a proposed order. This time frame is designed to ensure
judicial efficiency and finality. But when the prevailing party
neglects its obligations under the rule, “the appeal rights of the
nonprevailing party will extend indefinitely.” Code v. Utah Dep’t of
Health, 2007 UT 43, ¶ 6 n.1, 162 P.3d 1097 (emphasis added). When
a nonprevailing party does not submit its own proposed order, it
gives rise to the possibility of an indefinite extension of the



                                   7
                      CENTRAL UTAH v. KING
                       Opinion of the Court

nonprevailing party’s appeal rights. Such an indefinite extension is
contrary to notions of judicial efficiency and finality.
   ¶27 To address this potential for undue delay when the parties
fail to comply with rule 7(f)(2), we hereby request that our advisory
committee review rule 7(f)(2) and address the possibility of endlessly
hanging appeals. For example, the Federal Rules of Civil Procedure
contain provisions designed to address this issue. See FED. R. APP. P.
4(a)(7); FED. R. CIV. P. 58(c). These provisions set a maximum time
of 150 days for filing an appeal in cases where the district court’s
judgment has not otherwise been finalized.
                          CONCLUSION
   ¶28 The district court’s Ruling and Order was not a final
judgment for purposes of appeal because rule 7(f)(2) of the Utah
Rules of Civil Procedure had not been satisfied. We therefore affirm
the decision of the court of appeals dismissing Mr. King’s appeal
without prejudice. Should Mr. King wish to renew his appeal, he
must first comply with rule 7(f)(2) by circulating and then submit-
ting a proposed order to the district court.




                                  8